                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                              Case No. 97-CR-98

RANDY M. YAGER,

                Defendant.


                 UNITED STATES’ MOTION FOR EXTENSION OF TIME
                   TO FILE COMPATIONATE RELEASE RESPONSE


        The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin and Carol L. Kraft, Assistant United States

Attorney, hereby moves the Court for an order extending the original fourteen day time period

for the United States to respond to the defendant’s motion for compassionate release, which he

filed on August 31, 2020, pursuant to18 U.S.C. §3582(c)(1)(A).

        As grounds, undersigned counsel represents that she is lead attorney for this case and was

out of the office on annual leave from August 31 through September 7, 2020. Accordingly

undersigned counsel was not present when the defendant filed his motion and did not have

reasonable access to its content until returning to the office on today’s date.

        Additionally, counsel for the defendant did not serve the government with the motion and

its supporting exhibits, and as the result of the Court’s order restricting access to the exhibits,

neither undersigned counsel nor co-counsel who have previously appeared on this case have

been able to access the exhibits on the District Clerk of Courts ECF system.




         Case 2:97-cr-00098-JPS Filed 09/08/20 Page 1 of 2 Document 2227
       Based on the foregoing, the United States respectfully asks the Court to extend its

response deadline to Tuesday, September 22, 2020, and to order the Clerk of Court to lift the

restriction on the defendant’s supporting exhibits so as to allow undersigned counsel and

Assistant United States Attorneys Laura Kwaterski and Scott Campbell to access these

documents.

       Dated at Milwaukee, Wisconsin, September 8, 2020.

                                                    Respectfully submitted,

                                                    MATTHEW D. KRUEGER
                                                    United States Attorney

                                             By:
                                                    s/Carol L. Kraft
                                                    CAROL L. KRAFT, WSB# 1000117
                                                    Assistant United States Attorney
                                                    517 East Wisconsin Avenue, #530
                                                    Milwaukee, WI 53202
                                                    Telephone: 414 297-1706
                                                    Fax: 414 297-1738
                                                    Email: carol.kraft@usdoj.gov




        Case 2:97-cr-00098-JPS Filed 09/08/20 Page 2 of 2 Document 2227
